Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are pending.
Priority
	The instant application is a continuation of US application no. 15/828,097, filed 11/30/2017, which is a continuation of PCT/US2016/035318, filed 6/1/2016, which claims priority to US provisional 62/169,466, filed 6/1/2015.
Information Disclosure Statement
The information disclosure statement (IDS) dated 12/1/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to because acronyms, such as CRL-23352, PBS and DAPI, are recited in the drawings, but are not clearly defined in the specification.  According to proper grammar rules, the first recitation of an acronym should be accompanied by the term that it abbreviates.  Subsequent use of the acronym is then considered proper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of CRL 1102, 
    PNG
    media_image1.png
    120
    196
    media_image1.png
    Greyscale
, as the compound and breast cancer, as the cancer, in the reply filed on 4/25/2022, is acknowledged.
Claims 1-14 are examined on the merits herein.
Claim Objections
Claim 1 objected to because of the following informalities:  
The word “formula” is spelled incorrectly in the last line on page 78.  
Line 2 recites a “therapeutically effective amount.”  However, the preamble is not directed toward a therapy.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cancerous condition” in claims 2 and 4 renders these claims indefinite.  It is not clear how a cancerous condition is different from cancer, itself, or a tumor.  This term is not defined in the specification and is not a well-known term in the art.  As such, this phrase renders the claims indefinite.
For purposes of examination, “cancerous condition” is being interpreted as cancer or a tumor.
The phrase “further comprising the step of selecting. . .or a tumor” in claim 4 renders this claim indefinite.  Since the claim lacks clear methods steps, it is not understood what is meant by this.
For the purposes of examination, this claim is being interpreted as administering the compound to a patient with cancer or a tumor.
Claims 5-11 are rejected as being dependent on claims 2 and 4.

I am not a fan of claim 4….. Selecting…. There are no method steps for this.  It is unclear what is meant by this.   I would interpret this as administering the compound to a patient with cancer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claims 2 and 4-11, are interpreted as set forth in the above 35 USC 112 rejections.

Claims 1-2, 4-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2007/139,492 to Westman (PTO-892). 
Westman ‘492 teaches a method of treatment of a mammal suffering from cancer comprising administering a compound of formula (I), 
    PNG
    media_image2.png
    194
    222
    media_image2.png
    Greyscale
, which meets the limitations of instant Formula II, when a) n is 0, b) R1, which is R22 of instant formula II, is H, alkyl, cycloalkyl, aryl, heterocyclyl or heteroaryl, c) R2-R5, which are R21 and R25 of instant formula II, is hydrogen, halogen, hydroxyl, alkoxy, alkyl, or amino (pgs. 34-35, claim 9).
Specifically exemplified includes, 
    PNG
    media_image3.png
    170
    224
    media_image3.png
    Greyscale
 , which meets the limitations of instant formula II when b, g and f are 0, and R23 is alkoxy (pg. 30).
These compounds are known for the treatment of disorders involved the Hedgehog pathway, wherein breast carcinoma is a disorder of the Hedgehog pathway (pgs. 3 and 4).
Pharmaceutically acceptable excipients, such are carriers are taught (pg. 12).
Additional drugs that treat hyperproliferative diseases such as cytostatic agents and irradiations may be administered in combination with the compounds (pg. 12).  
Topoisomerase inhibitors, which are chemotherapeutic agents, are taught as cytostatic agents (pg. 12).  
While Westman ‘492 does not explicitly teach a method for inhibiting or decreasing or reducing RelA activity, it is reasonable to assume that administering the compounds of instant formula II of Westman ‘492, would have the same properties since they are administered for the same purpose, in the same dosage to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/139,492 to Westman (PTO-892) as applied to claims 1-2, 4-6, 8-12.
Westman ‘492 is applied as discussed in the above 35 USC 102 rejection.
	While Westman ‘492 teaches a method of treating cancer by administered a compound of instant formula (II), it differs from that of the instantly claimed invention, in that it does not exemplify 
    PNG
    media_image1.png
    120
    196
    media_image1.png
    Greyscale
.
	As stated above, 
    PNG
    media_image3.png
    170
    224
    media_image3.png
    Greyscale
, is exemplified.  Also exemplified is 
    PNG
    media_image4.png
    202
    219
    media_image4.png
    Greyscale
 (pg. 24).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify H7 by substituting the alkoxy group of 
    PNG
    media_image5.png
    170
    224
    media_image5.png
    Greyscale
with a hydroxyl group, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to modify H7 by substituting the alkoxy group with a hydroxyl group, with a reasonable expectation of success, because Westman ‘492 teach that R1, which is the position of the phenol ring of instant claim 3, can be a substituted aryl and exemplifies compounds with a hydroxy group in the position of the alkoxy group of H7.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/139,492 to Westman (PTO-892) as applied to claims 1-2, 4-6, 8-12  above, and further in view of Kaffenberger (PTO-892).
	Westman ‘492 is applied as discussed in the above 35 USC 102 rejection.
	While Westman ‘492 teaches a method of treating breast cancer by administered a compound of instant formula (II), it differs from that of the instantly claimed invention, in that it does not teach triple negative breast cancer.
	Kaffenberger teaches the Hedgehog pathway (Hgh) in triple negative breast cancer (title).  Kaffenberger specifically teaches the Hhg pathway plays an important role in triple negative breast cancer development and that it can be targeted therapeutically with anti-Hedgehog compounds (pgs. 2, 11).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the breast carcinoma of Westman ‘492 as triple negative breast cancer, as taught by Kaffenberger, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the breast carcinoma of Westman ‘492 as triple negative breast cancer, with a reasonable expectation of success, because Westman ‘492 and Kaffenberger are both directed toward methods of treating breast cancer by targeting and inhibiting the Hedgehog pathway and Kaffenberger specifically teaches the treatment of triple negative breast cancer by targeting and inhibiting the Hedgehog pathway.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/139,492 to Westman (PTO-892) as applied to claims 1-2, 4-6, 8-12  above, and further in view of Siew (PTO-892).
While Westman ‘492 teaches a method of treating cancer by administered a compound of instant formula (II), it differs from that of the instantly claimed invention, in that it does not teach nanoparticle formulations.
Siew teaches nanoparticles for facilitating targeted drug delivery in cancer therapy (title).  Siew specifically teaches solubility/bioavailability enhancement, targeted drug delivery, controlled/sustained release, and protection of labile molecules from enzymatic degradation, as benefits of nanoparticle formulations (pg. 1).  The small size of nanoparticles allows them to overcome biological barriers and achieve cellular uptake while allowing for sustained drug release at the target site (pg. 1).  Siew specifically teaches cancer treatment functions built into nanoparticles, such as PEGylated coating to enhance long-term stability, active cancer targeting by the folate ligands attached onto the nanoparticle surface, pH triggered drug release, positively charged nanoparticle to facilitate transfer from endosome to cytoplasm, and glutathione-induced cleave of disulfide bonds to enhance drug release in the cytoplasm of cancer cells, that significantly enhances the efficacy of anticancer drug delivery to cancer cells, while reducing the cytotoxic effects on healthy cells (pg. 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compounds of Westman ‘492 in the nanoparticle formulations of Siew, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the compounds of Westman ‘492 in nanoparticle formulations, with a reasonable expectation of success, because Siew teaches that nanoparticles formulations significantly enhance the efficacy of anticancer drug delivery to cancer cells while reducing the cytotoxic effects on healthy cells.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,881,641. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘461 claims a method for treating cancer or a cancerous condition or a tumor by administering a compound of 
    PNG
    media_image6.png
    189
    145
    media_image6.png
    Greyscale
.  ‘461 claims the compound as modulating RelA activity or function.  A subject having cancer, a cancerous condition or a tumor is claimed.  Specific cancers, such as triple negative breast cancer, is claimed.  Additional anti-cancer therapies, such as surgery, radiation, biotherapy, immunotherapy and chemotherapy, are claimed.  Administering anti-cancer therapeutic agents, such as chemotherapeutics, growth inhibitors, anti-angiogenesis agents, cytotoxic agents, anti-hormonal agents and cytokines, are claimed.  Pharmaceutically acceptable excipients or carriers are claimed.  Nanoparticle formulations are claimed, wherein the nanoparticle is formulated in a composition with a pharmaceutically acceptable excipient or carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622              

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622